Citation Nr: 0722286	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to secondary service connection for coronary 
artery disease, status post myocardial infarction, and 
coronary artery bypass graft (CAD).  

2.  Entitlement to an increased evaluation for thrombosis of 
the left femoral artery, with lumbar sympathectomy and with 
arteriosclerosis of the abdominal aorta and right upper 
extremity, currently evaluated as 20 percent disabling. 

REPRESENTATION

Appellant represented by:	Gregory D. Keenam, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to May 
1959.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

The veteran appeared before the undersigned in May 2007, and 
gave testimony in support of his claim.  At that time, he 
discussed the issues of entitlement to service connection for 
hearing loss and for erectile dysfunction and also 
entitlement to special monthly compensation, and indicated 
that he wished to pursue those claims.  The record shows that 
the RO denied these claims in December 2005.  The December 
22, 2005 letter addressed to the veteran concerning the 
denial of these claims does not indicate that a copy of the 
letter was sent to the veteran's attorney.  At the May 2007, 
the attorney, after telephoning his office, stated that he 
had not received a copy of this letter.  The record does not 
contain a notice of disagreement filed in response to the 
December 22, 2005 letter concerning the denial of these 
claims.  This matter is referred to the RO for appropriate 
action.  

Subsequent to the hearing the veteran's representative 
submitted a brief and additional records for consideration.  
He waived RO review of the records.  38 C.F.R. §§ 19.37, 
20.1304 (2006).


FINDINGS OF FACT

1.  Coronary artery disease is not related to service-
connected disability.  

2.  Thrombosis of the left femoral artery is manifested by 
claudication after walking a block, no trophic changes and an 
ankle/brachial index (ABI) of .93.  


CONCLUSIONS OF LAW

1.  Coronary artery disease is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A § 5103 
(West 2002); 38 C.F.R. § 3.310(a) (2006); Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  

2.  The criteria for an evaluation in excess of 20 percent 
for thrombosis of the left femoral artery have not been met. 
38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Part 4, Diagnostic Code 7114 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2006).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).  

Initially the veteran does not claim and the record does not 
show that the veteran has coronary artery disease directly 
due to his service.  His service medical records make no 
reference to coronary artery disease.  It is the veteran's 
contention that he has coronary artery disease which is 
secondary to his service-connected thrombosis of the left 
femoral artery.  However, the evidence does not support such 
a finding.  Initially the Board notes that the evidence shows 
that the veteran is service-connected for thrombosis of the 
left femoral artery and has been diagnosed with coronary 
artery disease as noted on VA examinations in November 2005 
and April 2006, and VA outpatient records (See e.g., 
outpatient treatment of February 2002, and April 2004).   
Thus a current finding of coronary artery disease has been 
confirmed.  In order for the claim to prevail then, the 
evidence must show a relationship between the service-
connected disorder and the coronary artery disease.  

A VA examiner opined in April 2006, after reviewing the 
claims file, including service medical records and VA 
outpatient treatment records and prior examination reports, 
and after examining the veteran, that the veteran had 
coronary artery disease, status post coronary artery bypass 
graft.  It was opined that it was less likely as not that the 
veteran's heart condition is related to his service-connected 
thrombosis of the left femoral artery.  This medical opinion 
is uncontradicted in the record.  Absent a medical nexus 
between the CAD and the service-connected disability, the 
claim must fail.  See Black v. Brown, 10 Vet. App. 279 
(1997).

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Additionally the Board notes that the veteran has submitted 
medical literature which discusses peripheral vascular 
disease and myocardial infarction and coronary artery 
disease.  These documents, however, contain no findings 
pertaining to the veteran's manifestation of CAD or the 
etiology of the disorder.  As a lay person, relying on a 
generic medical treatise, the veteran is not qualified to 
render a medical opinion as to the etiology of his CAD.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that 
treatise evidence cannot simply provide speculative generic 
statements not relevant to the veteran's claim," but, 
"standing alone," must include "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  The documents supplied by the veteran simply provide 
speculative generic statements.  Therefore, they lack 
probative value in the consideration of the veteran's claim.

Increased Evaluation for Thrombosis of the Left Femoral 
Artery

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

The veteran's disability is rated under DC 7114 and has been 
assigned a 20 percent evaluation.  He contends that a higher 
rating is warranted.  Under DC 7114, arteriosclerosis 
obliterans, a 20 percent rating is assigned for claudication 
on walking more than 100 yards, and diminished peripheral 
pulses or ankle/brachial index of 0.9 or less.  A 40 percent 
rating is assigned for claudication on walking between 25 and 
100 yards on a level grade at 2 miles per hour, and trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  Higher ratings are 
provided for greater disability.

Note (1) states that the ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
Note (2) states that residuals of aortic and large arterial 
bypass surgery or arterial graft are to be evaluated as 
arteriosclerosis obliterans.  Note (3) states that these 
evaluations are for involvement of a single extremity.  If 
more than one extremity is affected, evaluate each extremity 
separately and combine (under § 4.25), using the bilateral 
factor (§ 4.26), if applicable.  Id.

VA outpatient treatment records have been reviewed and show 
complaints of left leg pain and swelling.  (See, e.g. 
outpatient treatment of April 2004).  On VA examination in 
June 2004, the veteran complained of left leg swelling, and 
examination showed the mid calf circumference of the left leg 
was 35 cm. as compared with 34.2 cm. on the right.  The 
examiner noted that what he thought was stasis pigmentation 
was pointed out to be sun tanning by the veteran.  Small 
varicosities were noted on both ankle areas.  Dorsalis pedal 
pulses could not be palpated and peripheral pulses were 
diminished on the left.  It was noted that the veteran has 
had claudication following a block.  An arterial study showed 
mild arterial insufficiency on the left.  

On VA examination in November 2005, the veteran complained of 
increased pain and swelling.  The examiner noted that 
examination did not show any evidence of significant 
circulatory problems, peripheral pulses were normal and his 
skin showed no evidence of trophic changes.  It was noted 
that a Doppler vascular study had been ordered.  In a 
December 2005 Doppler vascular consultation, examination 
showed the feet to be warm to the touch with the toes 
slightly cooler.  There were no ulcers, calluses or tissue 
loss.  Ankle branchial index was 0.93 on the left.  It was 
found that indices on the left lower extremity would be 
consistent with mild arterial occlusive disease with arterial 
duplex revealing occlusive disease in the popliteal and 
tibial trunk and very good recollaterization in the tibial 
arteries.  Venous colorflow duplex ultrasound exam of the 
left lower extremity showed chronic well-organized, residual 
deep vein thrombosis with no suggestion of new acute 
findings. 

A review of the evidence shows that a higher 40 percent 
rating is not warranted.  In the present claim, there is no 
evidence of trophic changes; the November 2005 VA examiner 
specifically found no trophic changes.  While claudation 
after walking a block was noted, it was also reported on the 
VA November 2005 examination that the veteran could do all 
normal activities.  Also on that examination, there were no 
trophic changes and the veteran's ABI is not shown to be 0.7 
or less.  Thus the requirements for an increased rating have 
not been met.  As there is no evidence of an ABI of .7 or 
trophic changes, a higher rating is not warranted.  
Similarly, the findings needed to assign a rating higher than 
40 percent are not shown. 

Neither is a higher rating warranted under any other 
potentially applicable DC.  The Board finds that 38 C.F.R. § 
4.71a, DCs 7101 to 7113, and 7115 to 7123 are not for 
application because the veteran has never manifested symptoms 
associated with those DC's, such as to support an evaluation 
higher than 20 percent. 


Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's May 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the July 
2004 rating decision.  It described the evidence necessary to 
substantiate the claim, identified what evidence VA was 
collecting, identified what VA still needed from the veteran 
and how he could help VA.  He was informed that he could send 
evidence to VA.  Another notice letter was sent to him in 
July 2005 that was compliant with Quartuccio.   

The May 2004 and the July 2005 letters did not, however, 
address what evidence was needed with respect to the 
disability rating criteria or the effective date for service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  That information was 
included in the June 2006 Supplemental Statement of the Case 
(SSOC) and in the cover letter to this SSOC.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's VA treatment records, scheduling a 
hearing before a Veterans Law Judge of the Board, and 
scheduling C&P medical examinations.  He has not identified 
any records which could be pertinent to his claim that have 
not been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  


ORDER

Secondary service connection for coronary artery disease, 
status post myocardial infarction, and coronary artery bypass 
graft (CAD) is denied.  

An increased evaluation for thrombosis of the left femoral 
artery, currently evaluated as 20 percent disabling is 
denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


